Citation Nr: 1730463	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  11-26 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic maxillary sinusitis and allergic rhinitis.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for anxiety attacks with sleeping problems and memory loss.

3.  Entitlement to service connection for anxiety attacks with sleeping problems and memory loss.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for asthma.

8.  Entitlement to service connection for joint pains.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993.  He served in Southwest Asia from December 7, 1990 to May 3, 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.   

VA treatment records in the Veteran's Virtual VA file, and a September 2012 VA psychiatric examination report, were added to the file subsequent to the statements of the case.  The Board notes that this evidence is duplicative or not relevant to the claims denied below.  Accordingly RO review of this evidence is not necessary.  

The issues of entitlement to service connection for bilateral hearing loss and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2004 unappealed rating decision, the RO denied entitlement to service connection for chronic maxillary sinusitis and allergic rhinitis, and that decision is final.
2.  Evidence received since the August 2004 rating decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim for service connection for chronic maxillary sinusitis and allergic rhinitis.

3.  The August 2004 unappealed rating decision denied entitlement to service connection for anxiety attacks with sleeping problems and memory loss, and that decision is final.

4.  The evidence obtained since the August 2004 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for anxiety attacks with sleeping problems and memory loss.

5.  The Veteran's anxiety attacks with sleeping problems and memory loss are secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).  

6.  The Veteran's depression is secondary to his service-connected PTSD.  

7.  Tinnitus is not causally or etiologically related to service and did not manifest within one year of the Veteran's discharge from service.

8.  Asthma, a diagnosed illness, first developed many years after discharge from service and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of service connection for chronic maxillary sinusitis and allergic rhinitis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for anxiety attacks with sleeping problems and memory loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).
3.  The criteria for service connection for anxiety attacks with sleeping problems and memory loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

4.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private treatment records, and VA treatment records have been associated with the record.  The Veteran has been provided VA examinations and VA medical opinions have been obtained.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For tinnitus, as an organic disease of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303 (b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310.  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.

Compensation is also allowed for Persian Gulf War veterans with a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1) (2016).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e)(2).  The Veteran's DD-214 reflects service in the Southwest Asia Theater of operations.


III.  Sinusitis and Rhinitis

The Veteran seeks service connection for chronic maxillary sinusitis and allergic rhinitis.  Notably, however, he filed a prior claim for these disabilities.  The RO denied service connection for these disabilities in August 2004.  The Veteran did not appeal the decision.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Additionally, new and material evidence had not been received prior to the expiration of the appeal period following this rating decision.  38 C.F.R. § 3.156 (b).  Therefore, the August 2004 rating decision is now final, and the Veteran's claim for service connection may only be reopened if new and material evidence is received. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

As explained below, the Board finds that new and material evidence has not been submitted that is sufficient to reopen the Veteran's claim.  The Board notes that the STRs show no complaints of sinusitis or allergies.  On his June 1993 report of medical history in preparation for discharge from service the Veteran denied ever having sinusitis or hay fever.  
The Veteran reported at an October 2003 VA examination that he was stationed in Saudi Arabia and parts of Iraq for five months.  He stated that sometime in the early 1990's, after coming back from Saudi Arabia, he began to have problems with nasal congestion and nose bleeds.  He also reported allergic symptoms, with congestion through his nose.  The Veteran stated that he was seen at a military medical center and given steroid injections and decongestants.  The Veteran denied having to take antibiotics due to his sinusitis.  He reported that he constantly had a postnasal drip and numerous allergic symptoms.  The diagnoses included chronic maxillary sinusitis and allergic rhinitis, with mild to moderate impairment.      

A June 2004 VA outpatient record notes that the Veteran apparently had chronic sinusitis or allergic rhinitis.  It was noted that he was a nonsmoker, but that he had worked in a carpet mill for eight years in a high dust environment.  The impression was allergic sinusitis/rhinitis versus irritant sinusitis/rhinitis.

The August 2004 final rating decision noted that chronic maxillary sinusitis and allergic rhinitis are known clinical diagnosis and that the evidence indicated that these disabilities did not occur during service and were not caused or aggravated by service.

The evidence obtained subsequent to the final August 2004 denial of service connection for chronic maxillary sinusitis and allergic rhinitis includes a November 2011 VA treatment record (in Virtual VA file) which notes sinus congestion and includes a diagnosis of allergies.  

The evidence obtained since August 2004 indicates that the Veteran has sinus congestion and allergies.  However, none of these records indicate any connection between the Veteran's current chronic maxillary sinusitis and allergic rhinitis complaints and his service.  Consequently the newly obtained evidence is cumulative of the evidence of record prior to the August 2004 final rating decision.  Consequently the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for chronic maxillary sinusitis and allergic rhinitis.

IV.  Anxiety Attacks/Sleeping Problems/Memory Loss

The August 2004 final rating decision denied the Veteran's claim for service connection for anxiety attacks with sleeping problems and memory loss on the basis that the service treatment records did not show anxiety attacks with sleeping problems or memory loss and an October 2003 VA examination report did not relate the Veteran's complaints of anxiety attacks with sleeping problems and memory loss to service.

Subsequent to August 2004, the Veteran was granted service connection and a 70 percent rating for PTSD.  The newly submitted evidence includes a September 2012 VA psychiatric examination report.  The VA examiner noted that the Veteran had anxiety and chronic sleep impairment due to his PTSD.  The Board finds that this new medical evidence is supportive of the Veteran's claim and is material to his claim.  As new and material evidence has been received, the claim for service connection for anxiety attacks with sleeping problems and memory loss is reopened.

As noted above, a VA examiner has found that the Veteran has symptoms of anxiety and sleep impairment due to his PTSD.  Disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310.  Accordingly, the Board finds that service connection for the Veteran's anxiety attacks with sleeping problems and memory loss is warranted on a secondary basis.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Depression

The Veteran asserts that he has depression due to his Gulf War service.  In December 2002 the Veteran submitted a letter from a private physician who stated that he was treating the Veteran for depression.  The October 2003 VA psychiatric examination report noted that the Veteran was mildly depressed.  More recent VA treatment records confirm that the Veteran continues to have depression.  A July 2008 VA treatment record noted that the Veteran scored positive on a PTSD and depression scale.  Numerous VA treatment records indicate that the Veteran had been prescribed medication for treatment of his depression/anxiety.  

May 2012 VA medical records note that the Veteran's PTSD symptoms included getting very depressed prior to military holidays.  The Veteran reported that his mood vacillated between anxiety and depression.

As shown above that the Veteran's VA treatment records for PTSD note symptoms of depression.  They also show that one of his medications has been prescribed for treatment of both anxiety and depression.  This indicates to the Board that the evidence is at least in equipoise regarding whether the Veteran's depression is caused or aggravated by his service connected PTSD.  Accordingly, the Board finds that service connection for depression is warranted on a secondary basis.  38 C.F.R. § 3.310.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI.  Tinnitus

The Veteran submitted his claim for service connection for tinnitus in November 2008.  The Veteran asserted that his tinnitus was caused by his noise exposure while on active duty with the combat engineers.  

The Veteran's STRs do not reveal any complaints of tinnitus.  The STRs contain a June 1993 report of medical history (RMH) in preparation for discharge from service.  The Veteran reported a number of physical problems, but he denied ever having any ear trouble and he did not make any mention of tinnitus.   

Following discharge from active duty in August 1993, there is no mention of tinnitus until an October 2008 VA treatment record in which the Veteran reported left ear tinnitus.  He reported tinnitus sometimes when the room is quiet.  

On VA audiological examination in January 2009, the Veteran reported tinnitus over an indeterminate number of years.  He provided a history of military noise exposure from small arms fire, heavy artillery, C-4, TNT, grenades, helicopters and tanks.  The Veteran reported some history of occupational noise exposure in a factory.  He also said that he had a history of occasional recreational noise exposure.  The Veteran stated that his tinnitus was recurrent (intermittent), that it occurred about twice a month, and lasted about 20 seconds.  The VA audiologist stated that given its indeterminate onset, and given the characteristics of its intermittency, it is less likely as not due to noise exposure in the military.

Here the most probative evidence includes the STRs which show complaints and treatment for various medical problems, but show no complaints of tinnitus, and the post service medical records that show treatment for an assortment of disabilities, but contain no complaints or diagnoses of tinnitus for many years after discharge from service.  Also of great probative value is the January 2009 audiology report in which the VA audiologist opined that it is less likely than not that the Veteran has tinnitus due to service. 

The Board has considered the Veteran's lay statements asserting that he currently has tinnitus due to service.  However, the Board finds the Veteran's lay statements are of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has current tinnitus that is a result of service, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Furthermore, the Veteran has not asserted that he had tinnitus during service or that he has had tinnitus ever since service.

As shown above, the greater weight of the most probative evidence, clearly shows that the Veteran did not develop tinnitus within a year of discharge from service and that the Veteran does not have current tinnitus that is related to service.  The Veteran's assertions have not been found to be probative, there is a medical opinion against his claim, and there are no medical opinions in support of his claim.  As the preponderance of the evidence is against the claim, service connection for tinnitus is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, the claim is denied.

VII.  Asthma

The Veteran first submitted a claim for service connection for asthma in October 2007.  The STRs are silent to any breathing complaints.  On his June 1993 RMH the Veteran specifically denied ever having asthma or ever having shortness of breath.  

On VA examination in October 2003 the Veteran reported that he had worked in a carpet factory since 1996.  He denied dyspnea on exertion.  His lungs were clear.  The examination report reveals no complaints or findings indicating the presence of asthma.  

A June 2004 VA outpatient record states that the Veteran had been working in a high dust environment, a carpet mill, for eight years.  

A March 2006 private emergency room medical record contains the earliest mention of asthma.  The Veteran was seen at a different private hospital for asthma in November 2006.  At that time the Veteran reported that he had had an attack several weeks prior.   

A December 2006 VA outpatient record notes that the Veteran was treated the prior month at a private hospital for shortness of breath.  He was told that he had asthma and he had come to VA to get prescriptions filled for inhalers.  A January 2007 VA outpatient treatment record notes that the Veteran reported that he had had asthma for eight months.  

A July 2008 VA treatment record reveals that the Veteran gave a history of asthma developing after exposure to CARC paint when painting vehicles for Saudi.  An October 2008 VA treatment record notes that the Veteran reported the sudden onset of asthma during active duty.  

The Board notes that the Veteran's asthma disability has been medically attributed to a diagnosed rather than an undiagnosed illness.  Consequently, the Persian Gulf War presumption of service connection regulation does not apply.  38 C.F.R. § 3.317.
The Veteran has not been provided a VA examination with regard to his claimed asthma disability.  However, the Board finds that there is sufficient competent medical evidence on file to make a decision on the Veteran's claim.  Although the Veteran currently has an asthma disability, there is no competent evidence establishing that an event, injury, or disease occurred in service, or that the Veteran's current asthma is in any way related to service.  Accordingly a medical examination is not required to adjudicate the Veteran Affairs claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

The Board notes that the Veteran is competent to provide evidence of observable symptoms, including shortness of breath.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  However, with regard to the Veteran's assertions in October 2008 that he experienced asthma during service, the Board does not find the Veteran's assertions to be credible.  His assertions are contradicted by his June 1993 RMH at which time he denied ever having had shortness of breath or asthma, and by the January 2007 VA treatment record in which the Veteran reported an eight month history of asthma.    

In this case the credible and probative evidence indicates that the Veteran did not develop asthma until many years after discharge from service.  As noted above, the early medical evidence of an asthma disability includes the Veteran's statements indicating that the asthma disability was of recent origin.  The earlier statements of the Veteran are considered much more credible than the Veteran's later reports that he developed asthma during service.  As the preponderance of the evidence indicates that the Veteran first developed asthma many years after discharge from service and as there is no credible evidence linking the Veteran's current asthma disability to service, service connection is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for chronic maxillary sinusitis and allergic rhinitis.
New and material evidence has been received; the claim for service connection for anxiety attacks with sleeping problems and memory loss is reopened.

Entitlement to service connection for anxiety attacks with sleeping problems and memory loss is granted.

Entitlement to service connection for depression is granted.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for asthma is denied.


REMAND

The RO denied the Veteran's claim for service connection for bilateral hearing loss on the grounds that the Veteran did not have hearing loss disability as defined by VA when examined in January 2009.  The Board notes that the acoustic thresholds recorded in January 2009 were close to meeting the criteria for hearing loss as defined by VA.  A January 2011 VA treatment record notes that the Veteran reported that his hearing ability had decreased.  The Veteran's claim for bilateral hearing loss must be remanded for a new VA examination to determine if the Veteran now has hearing loss as defined by VA.  If so, an opinion as to the etiology of such hearing loss should be obtained.  

The Veteran asserts that he has an undiagnosed illness characterized by joint pain due to his exposure to smoke, dust and oil well fires in Kuwait during his Gulf War service.  In a January 2010 letter he reported that he has pain in all his major joints, to include shoulders, knees, hips, and back.  The Board notes that an October 2003 VA examination discusses complaints regarding several joints.  Although the October 2003 VA examiner opined that the Veteran had symptoms of diarrhea and skin rash due to an undiagnosed illness, the examiner provided no opinion regarding the joint complaints.  The Veteran must be provided an appropriate VA examination of the joints and obtain a VA medical opinion regarding the Veteran's reported joint paint disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's updated VA treatment records.  All records/responses received must be associated with the claims file.  

2.  When the above has been accomplished, provide the Veteran a VA medical examination of the joints.  The claims folder must be provided to the examiner for review in connection with the examination.  The examination report should include discussion of the Veteran's documented medical history and assertions. 

After examining the Veteran and reviewing his claims folder, to include the October 2003 VA examination report, the examiner should state whether the Veteran has a joint pain disability that cannot be attributed to any known clinical diagnosis.  If so, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If any joint pain disabilities are attributable to known clinical diagnoses, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disorder had its onset during the Veteran's active duty service or is otherwise related to such service.
The examiner is asked to provide the reasons behind all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Provide the Veteran a VA audiological examination.  The claims folder must be provided to the examiner for review in connection with the examination.  

If hearing loss disability as defined by VA is found in either ear, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that hearing loss in either ear is causally and etiologically related to service.   

4.  Following the above development, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


